Terry, C. J. delivered the opinion of the Court
Baldwin, J. concurring.
The first, third, fifth, and sixth, instructions asked by the defendant, were certainly pertinent and proper, and the refusal to give them was error.
The Attorney-General seeks to avoid the consequence of this error fey showing that these instructions were given in substance by the Court. But this is not sufficient. It is important to defendants in criminal cases that the principles of law which he invoke in their defense should be stated to the jury in clear and explicit terms, so that they may not be misunderstood. An instruction may be given in substance in language so different from that in which it was asked, as to be very difficult of comprehension, and it is always safer to repeat the instruction, than risk misleading the jury by the refusal of one which is proper and *173pertinent. At any rate, if an instruction is refused, for the reason that it has already been given, the reason of the refusal should be stated. (People v. Hurley, 8 Cal. 390.)
Judgment reversed and cause remanded.